Citation Nr: 0726074	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Family Members

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to February 
1952.  He died in November 2004.  The appellant is the 
surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Newark, New Jersey, 
Regional Office (RO) that denied the appellant's claims for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318.  

In September 2006, the appellant appeared at a travel Board 
hearing conducted at the RO before the undersigned Veterans 
Law Judge.  The transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran died in November 2004; the immediate cause of 
death was end stage lung cancer, due to or as a consequence 
of chronic obstructive pulmonary disease, due to or as a 
consequence of cardiac dysrhythmia.  

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 100 
percent disabling, effective from May 1998, and a 
noncompensable residual scar of the neck, effective from 
February 1952.
3.  End stage lung cancer, chronic obstructive pulmonary 
disease, and cardiac dysrhythmia, the cause of the veteran's 
death, were not shown in service or within the first post-
service year, and have not been shown by competent evidence 
to be associated with the veteran's period of active duty 
service or any service-connected disability.

4.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 1952 
for a period of not less than five years immediately 
preceding death, nor was he a former prisoner of war (POW).


CONCLUSION OF LAW

1. The veteran's death was not caused by, or substantially or 
materially contributed to, by any disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2006).

2. The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 
20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in April 2005 and 
September 2006.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

Given that one of the foregoing notices came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the appellant 
because the appellant had an opportunity to present 
additional argument and evidence at the September 2006 Travel 
Board hearing, and waived consideration of that evidence by 
the RO.  Moreover, the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, she had the opportunity to submit 
additional argument and evidence.  See for example the 
evidence submitted by the appellant in September 2006, and 
the transcript of the September 2006 Board hearing.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the appellant 
in obtaining evidence and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.

During the course of the September 2006 Board hearing, the 
appellant and her representative indicated that they would 
attempt to obtain a medical opinion indicating that the 
veteran's death was associated with his period of service by 
virtue of a relationship to his post-traumatic stress 
disorder.  Although the appellant was encouraged to submit 
such a document, neither she nor her representative has done 
so, nor have they given any indication that any such evidence 
is forthcoming.  The duty to assist is not always a one-way 
street. If an appellant wishes help, they cannot passively 
wait for it in those circumstances where they may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board finds no basis to delay a decision on this matter 
based upon the appellant's statement that supportive evidence 
may materialize at some undefined point in the future.  VA 
has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection for Cause of Death 

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the death certificate to be end stage lung 
cancer, due to or as a consequence of chronic obstructive 
pulmonary disease, due to or as a consequence of cardiac 
dysrhythmia.  

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  However, that an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

A review of the record indicates that the veteran during his 
lifetime was service connected for post-traumatic stress 
disorder and a residuary neck scar.

The veteran's service medical records are negative for any 
respiratory disorder or cardiac disorder, including end stage 
lung cancer, chronic obstructive pulmonary disease, or 
cardiac dysrhythmia.  Post service medical records prior to 
1998 are negative for any respiratory or cardiac disorder.  
Thus, any respiratory disorder or cardiac disorder, including 
end stage lung cancer, chronic obstructive pulmonary disease, 
and cardiac dysrhythmia clearly developed many years after 
service.  Moreover, there is no medical opinion in the claims 
folder suggesting any link between the veteran's death and 
his service.

The appellant and her representative essentially contend that 
the veteran's fatal diseases were due to his service-
connected post-traumatic stress disorder, theorizing that 
this psychiatric disorder prevented the veteran from seeking 
treatment for his fatal diseases.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

In sum, based on the record, the Board must conclude that 
there is a clear preponderance of the evidence against a 
finding that the veteran's fatal end stage lung cancer, 
chronic obstructive pulmonary disease, and/or cardiac 
dysrhythmia were manifested during service, or that they were 
manifested within one year of his discharge from service or 
that they were otherwise related to his military service, 
including any service-connected disability.  The causes of 
the veteran's death were clearly manifested many years after 
service and have not been shown by competent evidence to be 
related to service.   As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable, and service connection for the cause of the 
veteran's death is not warranted.  See 38 U.S.C.A § 5107.

DIC under the Provisions of 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318, DIC benefits may be awarded to a 
surviving spouse or child of a deceased veteran in the same 
manner as if the veteran's death were service-connected.  DIC 
benefits under this section are available where the deceased 
veteran was in receipt of or entitled to receive (or but for 
the receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability rated totally disabling, if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, or 
was continuously rated totally disabling for a period of not 
less than 5 years from the date of such veteran's discharge 
or other release from active duty.  38 U.S.C.A. § 1318(b)(1).   
DIC benefits would also be awarded if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total rating may be schedular or based on 
unemployability (TDIU).  38 C.F.R. § 3.22 (2006). 

The record reflects that the veteran's service-connected 
disabilities were post-traumatic stress disorder, evaluated 
as 100 percent disabling, effective from May 1998, and a 
noncompensable residual scar of the neck, effective from 
February 1952.  Service connection was not in effect for any 
other disability during the veteran's lifetime.  The veteran 
died in November 2004.  Thus, the veteran's service-connected 
disabilities were not of the degree of severity that they 
were totally disabling, schedular or otherwise, on a 
continuous basis during the 10 years immediately preceding 
his death nor was he rated totally disabled continuously 
after his last discharge from service in 1952 for a period of 
not less than five years immediately preceding death, nor was 
he a former prisoner of war.
The veteran did not file any subsequent claims for an earlier 
effective date for the award of the 100 percent disability 
rating for post-traumatic stress disorder since the RO's 
September 1998 decision that awarded the 100 percent rating.  
Thus, the requirement for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 that at least one service-connected 
disability must have been continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death clearly has not been met in this instance.

Furthermore, there is no indication this case involves any of 
the circumstances under which the veteran may be deemed to 
have been "entitled to receive" VA compensation benefits at 
the total disability level prior to his death, even though he 
did not actually receive these benefits, as defined under the 
current version of 38 C.F.R. § 3.22, such as the result of 
the withholding of compensation to offset indebtedness, the 
receipt of military or retirement pay, or payment of 
compensation to dependents.

To the extent the appellant might argue that the veteran's 
service-connected disabilities rendered him totally disabled 
for at least 10 years before his death if an earlier claim 
for an increased rating, or an earlier effective date claim 
had been filed by the veteran, such an allegation is 
tantamount to a "hypothetical claim" for entitlement, which 
is excluded from consideration under the revised regulation 
at 38 C.F.R. § 3.22 (2006).  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373, 
1379-80 (Fed. Cir. 2003) (NOVA II).  

Under Sabonis v. Brown, 6 Vet. App. 426 (1994), in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal 
merit.  The present case involves such circumstances as 
outlined above -- the legal requirements for entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been 
met, and hence, there is no basis upon which the claim on 
appeal can be granted.
ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


